EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dylan Crow Schechter on 3/18/2021.
In claims: Please replace current amendment with below amendment:


















				

(Currently Amended) A method implemented with a processor, comprising:
            maintaining a plurality of database systems and a first repeater separate from the plurality of database systems, wherein a first database system of the plurality of database systems is designated as a primary database, the first database system comprising a first set of one or more processors and one or more storage devices and having a primary database and a primary redo log, the primary database including having one or more database tables;
            transmitting a first redo log record from the primary redo log of the first database system to the first repeater, the first repeater comprising a processor and a repeater redo log in a memory or storage device but not including the one or more database tables of the primary database, wherein the first repeater stores the first redo log record received from the first database system in the repeater redo log, and wherein the first repeater forwards the first redo log record received from the first database system to one or more standby database systems of the plurality of database systems;
            committing, at the first database system, a transaction corresponding to the first redo log record in response to receiving an acknowledgement from the first repeater, the acknowledgement  indicating that the first redo log record was stored at the first repeater, [[and]] wherein redo log records corresponding to changes to database data on the primary database are to be replicated at the one or more standby database systems, and  the acknowledgement  for the first redo log record from the first repeater is transmitted before forwarding the first redo log record to the standby database system;

            designating a second database system of the plurality of database systems as the primary database, wherein the second database system is selected from the one or more standby database systems, and the first repeater or a second repeater is selected based at least in part upon a first network latency between the second database system and the first repeater and a second network latency between the second database system and the second repeater which different from the first repeater.
(Currently Amended) The method of claim 1,wherein the first repeater or the second repeater is selected  in response to designating [[a]] the second database system as the primary database, and the second database system and the second repeater not sharing a common point of failure[[;]] and [[using]] the second repeater [[to]] forwards redo log records from the second database system to the at least one of the one or more standby database systems.
(Previously Presented) The method of claim 2, wherein the first database system, the second database system, the first repeater, and the second repeater correspond to different computing systems, the first database system, the second database system, the first repeater, and the second repeater being electrically connected over portions of a network and located at different geographic locations having different distances from at least two of the first database system, the second 
(Currently Amended) The apparatus of claim 20, wherein the first database system, the second database system, the first repeater, and the second repeater correspond to different computing systems, the first database system, the second database system, the first repeater, and the second repeater being electrically connected over portions of a network and located at different geographic locations having different distances from at least two of the first database system, the second database system, the first repeater, and the second repeater, the different distances corresponding to different latencies, at least three of the first repeater, the second repeater, and the standby database systems, not relying on any power sources shared with the primary database and not sharing a common point of failure.
(Currently Amended) The method of claim 1
(Previously Presented) The method of claim 1, the status of the first database system is changed due to a failover or a switchover.
(Currently Amended) The apparatus of claim 19, wherein the first and second repeaters comprise a plurality of relay devices that are not standby database systems that store duplicate copies of the database data, the first and second repeaters being dedicated to redistributing redo log records from the primary database to the one or more standby database systems and do not commit redo log records.
(Currently Amended) The method of claim 1[[7]], in which a redo source identification is used to configure the first repeater, wherein the redo source identification identifies a source of the redo log records for an entity.
(Previously Presented) The method of claim 8, in which the first repeater includes a specific identification of a redo source and a non-conditional repeater does not include a specific identification of a redo source.
(Currently Amended) A computer program product embodied on a non-transitory computer usable medium having stored thereon a sequence of instructions which, when executed by a processor causes the processor to execute a set of act, the set of acts comprising:
            maintaining a plurality of database systems and a first repeater separate from the plurality of database systems, wherein a first database system of the plurality of database systems is designated as a primary database, the first database system 
            transmitting a first redo log record from the primary redo log of the first database system to the first repeater, the first repeater comprising a processor and a repeater redo log in a memory or storage device but not including the one or more database tables of the primary database, wherein the first repeater stores the first redo log record received from the first database system in the repeater redo log, and wherein the first repeater forwards the first redo log record received from the first database system to one or more standby database systems of the plurality of database systems;
            committing, at the first database system, a transaction corresponding to the first redo log record in response to receiving an acknowledgement from the first repeater, the acknowledgement  indicating that the first redo log record was stored at the first repeater, [[and]] wherein redo log records corresponding to changes to database data on the primary database are to be replicated at the one or more standby database systems, and  the acknowledgement  for the first redo log record from the first repeater is transmitted before forwarding the first redo log record to the standby database system;
            identifying a change in status of the first database system such that the first database system is no longer designated as the primary database; and
            designating a second database system of the plurality of database systems as the primary database, wherein the second database system is selected from the one or more standby database systems, and the first repeater or a second repeater is selected based at least in part upon a first network latency between the second database system and the first repeater and a second network latency between the second database system and the second repeater which different from the first repeater.
(Currently Amended) The computer program product of claim 10, wherein the first repeater or the second repeater is selected  in response to designating [[a]] the second database system as the primary database, and the second database system and the second repeater not sharing a common point of failure[[;]] and [[using]] the second repeater [[to]] forwards redo log records from the second database system to the at least one of the one or more standby database systems.
(Previously Presented) The computer program product of claim 11, wherein the first database system, the second database system, the first repeater, and the second repeater correspond to different computing systems, the first database system, the second database system, the first repeater, and the second repeater being electrically connected over portions of a network and located at different geographic locations having different distances from at least two of the first database system, the second database system, the first repeater, and the second repeater, the different distances corresponding to different latencies, at least three of the first repeater, the second repeater, and the standby database systems, not relying on any power sources shared with the primary database and not sharing a common point of failure.
(Currently Amended) The apparatus of claim 19, the status of the first database system is changed due to a failover or a switchover.
(Previously Presented) The computer program product of claim 10[[13]], wherein the first and second repeaters comprise a plurality of relay devices that are not standby database systems that store duplicate copies of the database data, the first and second repeaters being dedicated to redistributing redo log records from the primary database to the one or more standby database system and do not commit redo log records.
(Previously Presented) The computer program product of claim 10, the status of the first database system is changed due to a failover or a switchover.
(Currently Amended) The apparatus of claim 19, in which a redo source identification is used to configure the first repeater, wherein the redo source identification identifies a source of the redo log records for an entity.
(Currently Amended) The computer program product of claim 10
(Previously Presented) The computer program product of claim 17, in which the first repeater includes a specific identification of a redo source and a non-conditional repeater does not include a specific identification of a redo source.
(Currently Amended) An apparatus, comprising:
	a plurality of database systems and a first repeater separate from the plurality of database systems, wherein a first database system of the plurality of database systems is designated as a primary database, the first database system comprising a first set of one or more processors and one or more storage devices and having a primary database and a primary redo log, the primary database including having one or more database tables;
the first database system implementing:
            transmitting a first redo log record from the primary redo log of the first database system to the first repeater, the first repeater comprising a processor and a repeater redo log in a memory or storage device but not including the one or more database tables of the primary database, wherein the first repeater stores the first redo log record received from the first database system in the repeater redo log, and wherein the first repeater forwards the first redo log record received from the first database system to one or more standby database systems of the plurality of database systems;
            committing, at the first database system, a transaction corresponding to the first redo log record in response to receiving an wherein redo log records corresponding to changes to database data on the primary database are to be replicated at the one or more standby database systems, and  the acknowledgement  for the first redo log record from the first repeater is transmitted before forwarding the first redo log record to the standby database system;
            identifying a change in status of the first database system such that the first database system is no longer designated as the primary database; and
            designating a second database system of the plurality of database systems as the primary database, wherein the second database system is selected from the one or more standby database systems, and the first repeater or the second repeater is selected based at least in part upon a first network latency between the second database system and the first repeater and a second network latency between the second database system and the second repeater which different from the first repeater.
(Currently Amended) The apparatus of claim 19, wherein the first repeater or the second repeater is selected  in response to designating [[a]] the second database system as the primary database, and the second database system and the second repeater not sharing a common point of failure[[;]], and [[using]] the second repeater [[to]] forwards redo log records from the second database system to the at least one of the one or more standby database systems.
















Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
transmitting a first redo log record from the primary redo log of the first database system to the first repeater, the first repeater comprising a processor and a repeater redo log in a memory or storage device but not including the one or more database tables of the primary database, wherein the first repeater stores the first redo log record received from the first database system in the repeater redo log, and wherein the first repeater forwards the first redo log record received from the first database system to one or more standby database systems of the plurality of database systems;  committing, at the first database system, a transaction corresponding to the first redo log record in response to receiving an acknowledgement from the first repeater, the acknowledgement  indicating that the first redo log record was stored at the first repeater, wherein redo log records corresponding to changes to database data on the primary database are to be replicated at the one or more standby database systems, and  the acknowledgement  for the first redo log record from the first repeater is transmitted before forwarding the first redo log record to the standby database system; identifying a change in status of the first database system such that the first database system is no longer designated as the primary database; and designating a second database system of the plurality of database systems as the primary database, wherein the second database system is selected from the one or more standby database systems, and the first repeater or a 
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169